EXHIBIT 10.9

CONTINENTAL AIRLINES, INC.

2005 PILOT SUPPLEMENTAL OPTION PLAN

(Adopted February 28, 2005)

1. PURPOSE

The purpose of the Continental Airlines, Inc. 2005 Pilot Supplemental Option
Plan is to recognize the reductions in wages and benefits contained within the
tentative agreement (the "TA") between the Company (as defined below) and the
Air Line Pilots Association ("ALPA") which was negotiated between the Company
and ALPA as an element of the Company's cost reduction program announced by the
Company in November 2004 (the "Reduction Program"). This Plan will permit the
Company to attract able persons to enter or remain in the employ of the Company
or its subsidiaries, and to provide a means whereby those individuals whose
present and potential contributions to the welfare of the Company and its
subsidiaries are of importance can acquire stock ownership, thereby
strengthening their concern for the welfare of the Company and its subsidiaries.
A further purpose of the Plan is to provide such individuals with incentive and
reward opportunities designed to enhance the profitable growth of the Company
and its subsidiaries.

2. DEFINITIONS

The following definitions (including any plural thereof) shall be applicable
throughout the Plan unless specifically modified by any Section:

(a) "Administrator" means the Chief Executive Officer and the President of the
Company (or, if either of the Chief Executive Officer or the President is not a
Director, the Committee), unless the Plan specifies that the Committee shall
take specific action or the Committee specifies that it shall serve as
Administrator (in which case such action may only be taken by the Committee).

(b) "Board" means the Board of Directors of the Company.

(c) "Code" means the Internal Revenue Code of 1986, as amended from time to
time. Reference in the Plan to any section of the Code shall be deemed to
include any amendments or successor provisions to such section and any
regulations promulgated under such section.

(d) "Committee" means a committee of the Board comprised solely of two or more
outside Directors. Such committee shall be the Human Resources Committee of the
Board unless and until the Board designates another committee of the Board to
serve as the Committee.

(e) "Common Stock" means the Class B common stock, $.01 par value, of the
Company, or any security into which such Common Stock may be changed by reason
of any transaction or event of the type described in Section 8(b).

(f) "Company" means Continental Airlines, Inc., a Delaware corporation, or any
successor thereto.

(g) "Director" means an individual who is a member of the Board.

(h) "Disability" or "Disabled" means that the Holder (other than a pilot who is
represented under Title II of the Railway Labor Act) shall be considered to have
incurred a Disability under the Continental Retirement Plan. With respect to a
Holder who is a pilot who is represented under Title II of the Railway Labor
Act, such Holder shall be considered to be Disabled or to have incurred a
Disability if benefits (without regard to any offset for sick pay) have
commenced for such Holder under the Continental Airlines, Inc. Long Term
Disability Program for Pilots (or would have commenced if he or she were a
participant in such plan).

(i) "employee" means any full-time or part-time employee (i) on the payroll of
the Company or of any wholly owned subsidiary, or (ii) on the payroll of any
other subsidiary if, and on such terms as, designated by the Committee or the
Board, and shall include any additional person who has previously satisfied
either such requirement if such person remains on the Continental Pilot System
Seniority List as described in the TA on the date of the ratification of the
collective bargaining agreement. In addition, "employee" shall include any
additional person who has previously satisfied either such requirement and who
is required to continue to be treated as an employee pursuant to any applicable
law, including the Family Medical Leave Act of 1990 ("FMLA") and the Uniformed
Services Employment and Reemployment Rights Act ("USERRA"). For purposes of this
definition, "on the payroll" shall mean paid by payroll check or direct deposit
through payroll and not a check or other payment through accounts payable,
without regard to any reclassification resulting from any controversy concerning
the employment status of the employee.



(j) "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder. Reference in the Plan to any
section or rule under the Exchange Act shall be deemed to include any amendments
or successor provisions to such section or rule fulfilling the same or similar
function.

(k) "Grant Document" means the document or documents evidencing an Option
granted under the Plan, which may be either an agreement between the Company and
the Holder as to the Option (with any amendments thereto) or a notice of grant
of the Option from the Company to the Holder (including any related statement of
the terms and conditions of the Option and any modifications thereto made in
accordance with the Plan).

(l) "Holder" means an employee who has been granted an Option.

(m) "Market Value per Share" means, as of any specified date, the closing sale
price of the Common Stock on that date (or, if there are no sales on that date,
the last preceding date on which there was a sale) on the New York Stock
Exchange ("NYSE"). If the Common Stock is not traded on the NYSE at the time a
determination of "Market Value per Share" is required to be made hereunder, the
determination of such amount shall be made by the Administrator in such manner
as it deems appropriate.

(n) "Option" means an option to purchase Common Stock granted under the Plan.

(o) "Option Period" means the period during which the Option is in effect.

(p) "Option Price" means the price at which a share of Common Stock may be
purchased upon exercise of an Option.

(q) "Personal Representative" means the person who upon the death, Disability,
or incompetency of a Holder shall have acquired, by will or by the laws of
descent and distribution or by other legal proceedings, the right to exercise an
Option theretofore granted to such Holder.

(r) "Plan" means this Continental Airlines, Inc. 2005 Pilot Supplemental Stock
Option Plan, as amended from time to time.

(s) "Reduction Program" has the meaning ascribed to it in Section 1.

(t) "subsidiary" means (i) any wholly owned subsidiary of the Company or of any
wholly owned subsidiary thereof, or (ii) any other corporation or business
venture in which the Company owns, directly or indirectly, a significant
financial interest, but only if, and on such terms as, the Committee designates
such corporation or business venture to be a subsidiary for the purposes of this
Plan, and if the board of directors (or equivalent governing authority) of such
corporation or business venture consents to being designated as a subsidiary.

3. EFFECTIVE DATE AND DURATION OF THE PLAN

The Plan shall become effective upon acceptance by the NYSE of the Company's
application under Section 312.05 of the NYSE Listed Company Manual. No further
Options may be granted under the Plan after 10 years from the date the Plan is
adopted by the Board. The Plan shall remain in effect (at least for the purpose
of governing outstanding Options) until all Options granted under the Plan have
been exercised or expired.

4. ADMINISTRATION

(a) Administrator. The Plan shall be administered by the Administrator.

(b) Powers. Subject to the express provisions of the Plan, the Administrator
shall have authority, in its discretion, to determine which employees (subject
to the eligibility requirements of Section 6) shall receive an Option, the time
or times when such Option shall be granted, the terms of each Option granted and
the number of shares to be subject to each Option. In making such
determinations, the Administrator will, subject to its legal duties and
requirements, utilize recommendations provided by ALPA and such other factors as
the Administrator in its discretion shall deem relevant. Subject to the express
provisions of the Plan, the Administrator shall also have the power to construe
the Plan and the respective Grant Documents hereunder; to prescribe rules and
regulations relating to the Plan; to determine the terms, restrictions and
provisions of the Grant Documents; and to make all other determinations
necessary or advisable for administering the Plan. The Administrator may correct
any defect or supply any omission or reconcile any inconsistency in the Plan or
in any Grant Document relating to an Option in the manner and to the extent it
shall deem expedient to carry it into effect.

(c) Administrator Decisions Conclusive; Standard of Care. The Administrator
shall, in its sole discretion exercised in good faith (which, for purposes of
this paragraph (c), shall mean the application of reasonable business judgment),
make all decisions and determinations and take all actions necessary in
connection with the administration of the Plan. All such decisions,
determinations, and actions by the Administrator, including but not limited to
all matters referred to in this Section 4, shall be final, binding, and
conclusive upon all persons. However, in the event of any conflict in any such
determination as between the Committee and the Chief Executive Officer and
President of the Company, each acting in the capacity as Administrator of the
Plan, the determination of the Committee shall be conclusive. No member of the
Board, the Committee or the Administrator shall be liable for any action or
determination taken or made in good faith or upon reliance in good faith on the
records of the Company or information presented to such member, the Committee or
the Administrator by the Company's officers, employees, or other persons
(including the Company's outside auditors) as to matters the Administrator
reasonably believes are within such other person's professional or expert
competence. If a Holder disagrees with any decision, determination, or action
made or taken by the Administrator, then the dispute will be limited to whether
the Administrator has satisfied its duty to make such decision or determination
or take such action in good faith. No liability whatsoever shall attach to or be
incurred by any past, present or future stockholders, officers or directors, as
such, of the Company or any of its subsidiaries, under or by reason of the Plan
or the administration thereof, and each Holder, in consideration of receiving
benefits and participating hereunder, expressly waives and releases any and all
claims relating to any such liability.

5. SHARES SUBJECT TO THE PLAN AND GRANT OF OPTIONS

(a) Shares Subject to the Plan. Subject to adjustment as provided in Section
8(b) hereof, the aggregate number of shares of Common Stock that may be issued
under the Plan shall not exceed 3,330,000 shares. Shares of Common Stock shall
be deemed to have been issued under the Plan only to the extent actually issued
and delivered pursuant to an Option. To the extent that an Option lapses, or the
rights of its Holder terminate, any shares of Common Stock then subject to such
Option shall again be available for the grant of an Option under the Plan. The
Company will at all times during which any Option is outstanding reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements of any such outstanding Option.

(b) Grant of Options. The Administrator may from time to time grant Options to
one or more employees determined by it to be eligible for participation in the
Plan in accordance with the terms of the Plan.

(c) Stock Offered. Subject to the limitations set forth in Section 5(a) above,
the stock to be offered pursuant to the grant of an Option may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares which remain unissued and which
are not subject to outstanding Options at the termination of the Plan shall
cease to be subject to the Plan but, until termination of the Plan, the Company
shall at all times make available a sufficient number of shares to meet the
requirements of the Plan. The shares subject to the Option, when issued to
Holder upon the exercise of the Option, shall be fully paid and non-assessable.

6. ELIGIBILITY

Options may be granted only to a person who is on the Continental Pilot System
Seniority List as described in the TA on the date of the ratification of the
collective bargaining agreement, except any person who receives stock option
awards pursuant to a compensation plan utilized by the Company for awards to
management-level employees; provided, that Options may be granted to
international employees (who meet the foregoing conditions) only if the
Administrator determines in its sole discretion that compliance with applicable
foreign laws and regulations would not impose an undue burden on the Company in
relation to the benefits received by an international employee in the applicable
jurisdiction, in which case Options may be granted to international employees in
such jurisdiction, as determined in the sole discretion of the Administrator;
and provided further, that no Option may be granted to any person who, at the
time of grant, is an officer of the Company or a subsidiary or a Director.

7. OPTION TERMS

(a) Option Period. The term of each Option shall be as specified by the
Administrator at the date of grant, but in no event shall an Option be
exercisable after the expiration of 10 years from the date of grant.

(b) Limitations on Exercise of Option. An Option shall be exercisable in whole
or in such installments and at such times as determined by the Administrator.
The dates at which the Option shall vest and become exercisable shall be set
forth in the Grant Document. The vested shares that may be acquired under the
Option may be purchased at any time after they become vested, in whole or in
part, during the Option Period, subject to early termination in accordance with
the terms set forth in the Grant Document.

(c) Option Grant Document. Each Option shall be evidenced by a Grant Document in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Administrator from time to time shall approve. The terms and
conditions of the respective Grant Documents need not be identical. Any Grant
Document may be in electronic format and may also be executed by the Holder or
accepted by the Holder by electronic transmission.

(d) Option Price, Method of Exercise and Payment. The Option Price shall be set
forth in the Grant Document and shall be determined by the Administrator but,
subject to adjustment as provided in Section 8(b), such purchase price shall not
be less than the Market Value per Share of a share of Common Stock on the date
such Option is granted. The Option or portion thereof may be exercised by
delivery of an irrevocable notice of exercise to the Company (or, if applicable,
to a third party service provider designated by the Administrator to perform
services for the Company with respect to the Plan) stating the number of shares
of Common Stock with respect to which the Option is being exercised together
with payment for such shares. Payment shall be made (i) in cash or by check
acceptable to Company, (ii) in nonforfeitable, unrestricted shares of Company's
Common Stock owned by Holder at the time of exercise of the Option having an
aggregate market value (measured by the Market Value per Share) at the date of
exercise equal to the aggregate exercise price of the Option being exercised or
(iii) by a combination of (i) and (ii). In addition, at the request of Holder,
if approved by the Administrator in its sole discretion, and to the extent
permitted by applicable law and subject to any applicable tax withholding
requirements, the Option may be exercised pursuant to a "cashless exercise"
arrangement with any brokerage firm approved by the Administrator under which
arrangement such brokerage firm, on behalf of Holder, shall pay to Company the
exercise price of the Options being exercised, and Company, pursuant to an
irrevocable notice from Holder, shall promptly after receipt of the exercise
price deliver the shares being purchased to such firm.

(e) Non-Qualified. No Option granted pursuant to this Plan is intended to
qualify as an "incentive stock option" within the meaning of Section 422 of the
Code.

(f) Stockholder Rights and Privileges. The Holder of an Option shall be entitled
to all the privileges and rights of a stockholder only with respect to such
shares of Common Stock as have been purchased under the Option and for which
such Holder has become the holder of record with respect to such shares of
Common Stock.

8. RECAPITALIZATION AND REORGANIZATION

(a) No Effect on Right or Power. The existence of the Plan and the Options
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company or any subsidiary to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company's or
any subsidiary's capital structure or its business, any merger or consolidation
of the Company or any subsidiary, any issue of debt or equity securities ahead
of or affecting Common Stock or the rights thereof, the dissolution or
liquidation of the Company or any subsidiary or any sale, lease, exchange or
other disposition of all or any part of its assets or business or any other
corporate act or proceeding.

(b) Changes in Common Stock. The provisions of Section 5(a) setting forth the
number of shares of Common Stock that may be issued under the Plan, as well as
the number or type of shares or other property subject to outstanding Options
and the applicable option or purchase prices per share, shall be adjusted
appropriately by the Committee, as determined in its sole discretion, in the
event of stock dividends, spin offs of assets or other extraordinary dividends,
stock splits, combinations of shares, recapitalizations, mergers,
consolidations, reorganizations, liquidations, issuances of rights or warrants
and similar transactions or events.

9. AMENDMENT AND TERMINATION OF THE PLAN

Subject to the last sentence of Section 3 hereof, the Board in its discretion
may terminate the Plan at any time. The Board shall have the right to amend the
Plan or any part thereof from time to time, and the Administrator may amend any
Option (and its related Grant Document) at any time, except as otherwise
specifically provided in such Grant Document; provided that no change in any
Option theretofore granted may be made that would impair the rights of the
Holder thereof without the consent of such Holder, and provided further that the
Board may not amend the Plan to increase the maximum aggregate number of shares
that may be issued under the Plan or change the class of individuals eligible to
receive Options under the Plan unless such amendment is made in compliance with
applicable requirements of the New York Stock Exchange or such other principal
securities market in which the Common Stock is then traded.

10. MISCELLANEOUS

(a) No Right to an Option. Neither the adoption of the Plan nor any action of
the Board, the Committee or the Administrator shall be deemed to give an
employee any right to be granted an Option except as may be evidenced by a Grant
Document from the Company reflecting a grant by the Company of an Option to such
person and setting forth the terms and conditions thereof. In addition, the
receipt of an Option at any given time shall not be deemed to create the right
to receive in the future an Option under the Plan, or any other incentive awards
granted to any employee of the Company or any of its subsidiaries, and shall not
constitute an acquired labor right for purposes of any foreign law. The Plan
shall be unfunded. The Company shall not be required to establish any special or
separate fund or to make any other segregation of funds or assets to assure the
performance of its obligations under any Option.

(b) No Employment Rights Conferred. Nothing contained in the Plan shall (i)
confer upon any employee any right with respect to continuation of employment
with the Company or any subsidiary or (ii) interfere in any way with the right
of the Company or any subsidiary to terminate his or her employment at any time.
Neither the Plan nor the receipt of an Option under the Plan at any time shall
afford any employee any additional right to compensation as a result of the
termination of such employee's employment for any reason whatsoever. The grant
of an Option under the Plan is not intended to be a part of the salary or wages
of the recipient.



(c) Other Laws; Withholding. The Company shall not be obligated to grant any
Option or to issue any Common Stock pursuant to any Option until there has been
compliance with applicable laws and regulations (whether domestic or foreign)
with respect thereto. No fractional shares of Common Stock shall be delivered,
nor shall any cash in lieu of fractional shares be paid. The Company shall have
the right to (i) make deductions from any settlement or exercise of an Option
granted under the Plan, including the delivery of shares, or require shares or
cash or both be withheld from any Option, in each case in an amount sufficient
to satisfy withholding of any taxes required by law, or (ii) take such other
action as may be necessary or appropriate to satisfy any such tax withholding
obligations. The Administrator may determine the manner in which such tax
withholding may be satisfied, and may permit shares of Common Stock (together
with cash, as appropriate) to be used to satisfy required tax withholding based
on the Market Value per Share of any such shares of Common Stock. None of the
Company, any subsidiary nor the Administrator makes any commitment or guarantee
that any federal, state, local or foreign tax treatment will apply or be
available to any person eligible for benefits under any Option.

(d) No Restriction on Corporate Action. Subject to the restrictions contained in
Section 9, nothing contained in the Plan shall be construed to prevent the
Company or any subsidiary from taking any corporate action, whether or not such
action would have an adverse effect on the Plan or any Option granted hereunder.
No employee, beneficiary or other person shall have any claim against the
Company or any subsidiary as a result of any such action.

(e) Restrictions on Transfer; Beneficiary Designation. Options shall not be
transferable otherwise than (i) by will or the laws of descent and distribution,
(ii) pursuant to a qualified domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder, or (iii) with the consent of the Administrator. No right
or benefit under any Option shall in any manner be liable for or subject to any
debts, contracts, liabilities, or torts of the Holder. An Option will be
exercisable during the Holder's lifetime only by the Holder or by the Holder's
guardian or Personal Representative. Each Holder shall have the right to
designate a beneficiary in the event of the Holder's death or Disability and
such beneficiary designation shall also serve as the designation of the Holder's
Personal Representative. Any designation (or change in designation) of a
beneficiary must be filed with the Company (or, if applicable, the third party
service provider designated by the Administrator to perform services for the
Company with respect to the Plan) in a time and manner designated by the
Administrator in order to be effective. Any such designation of a beneficiary
may be revoked by the Holder by filing a later valid designation or an
instrument of revocation in a time and manner designated by the Administrator.
If no beneficiary is designated or if such designation is not effective for any
reason as determined by the Administrator, then the Holder's beneficiary for
purposes of the Plan shall be determined as follows:

(A) If the Holder has a spouse, then the Holder's beneficiary shall be such
spouse;

(B) If the Holder does not have a spouse, then the Holder's beneficiary shall be
his or her beneficiary designated under the Company's principal plan that
provides for elective deferrals for pilots pursuant to section 401(k) of the
Code;

(C) If the Holder (i) has no spouse and (ii) as of the date of his or her death
or Disability, does not have an account balance under the plan referred to in
clause (B) above, has no beneficiary designation on file under such plan, or his
or her beneficiary designation under such plan is not effective for any reason
as determined by the administrator of such plan, then the Holder's beneficiary
shall be his or her beneficiary properly designated under the principal plan
that provides for elective deferrals for pilots pursuant to section 401(k) of
the Code that is maintained by the subsidiary employing such Holder most
recently prior to the date of his or her death or Disability; and

(D) In the absence of the determination of a beneficiary pursuant to clauses
(A), (B) and (C) above, then the Holder's beneficiary shall be (i) the Holder's
executor or administrator or (ii) the Holder's heirs at law if there is no
administration of the Holder's estate.



(f) Headings. Any headings or subheadings in this Plan are inserted for
convenience of reference only and are to be ignored in the construction of any
provisions hereof. All references in this Plan to Articles and Sections are to
Articles and Sections of this Plan unless specified otherwise.

(g) Gender and Tense. Any words herein used in the masculine shall be read and
construed in the feminine where they would so apply. Words in the singular shall
be read and construed as though in the plural in all cases where they would so
apply.



(h) Governing Law. The Plan and any Option shall be construed in accordance with
the laws of the State of Texas, without regard to conflicts of law principles
thereof, except to the extent preempted by federal law.

(i) Severability. If any provision of this Plan or any Grant Document shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Plan or
Grant Document, as applicable, and the Plan or Grant Document, as applicable,
shall be construed and enforced as if the illegal, invalid, or unenforceable
provision had never been included.



(j) Electronic Documentation and Submission. Any documentation, any response to
such documentation, any exercise, any notice, and any other correspondence
pursuant to the Plan may be in electronic format, as directed by the
Administrator.